Exhibit 10.2

May 17, 2006

Ronald W. Pearce
[Address]

Dear Ronald:

We would like to confirm the terms and conditions of your employment with
Dendrite International, Inc. (“Dendrite”).


SPECIFIC TERMS & CONDITIONS OF EMPLOYMENT

1.     DUTIES/TERM.  You will be employed as Vice President and Corporate
Controller initially reporting to Jeff Bairstow, Executive VP and CFO or his
designee.  You shall (i) perform those duties as may from time to time be
assigned to you by Dendrite or its affiliates; (ii) devote your full-time
attention and best efforts solely and exclusively to the duties assigned to you;
and (iii) comply with all existing Dendrite rules, regulations, policies and
directives and those which may be established from time to time. Your employment
will be at-will and may be terminated at any time for any reason with or without
cause by Dendrite.  You agree to provide two (2) weeks notice to Dendrite before
terminating your employment.

2.     COMPENSATION.

(a)        Base Salary.  Dendrite shall pay you for your services a base salary
at a rate of $200,000.00 per annum to be paid on a semi-monthly basis in
accordance with Dendrite’s regular payroll practices.

(b)       Bonus.  You will be eligible to receive an annual discretionary bonus
(the “Bonus”) with an initial target of $60,000.00.  Bonus eligibility shall be
determined and paid in accordance with Dendrite’s applicable incentive
compensation policy in effect from time-to-time.  The payment of any Bonus is
subject to:  (a) Dendrite’s achievement of quarterly and annual financial goals
as set forth in the Board approved annual business plan, (b) such other
objectives as may be determined by Dendrite from time to time, and (c) you
remaining in the employ of Dendrite as of the time of payment of any such Bonus
or portion thereof, and (d) the terms and conditions of the applicable incentive
compensation plan in effect from time to time.  Subject to (c) and (d) in the
immediately preceding sentence, Dendrite will pay you a bonus of at least

 

 

 


--------------------------------------------------------------------------------


 

$15,000.00 for 2006.  Your target for a discretionary bonus will be reviewed and
determined on an annual basis by Dendrite.

(c)        Stock Options.  Pursuant to a Dendrite stock plan (the “Stock Plan”),
upon the execution of this Agreement, Dendrite shall give you an option to
purchase 25,000 shares of the common stock of Dendrite.  The price for such
options shall be determined by the Compensation Committee of the Board.  Your
entitlement to such options shall be subject to (i) a four-year vesting
schedule, (ii) approval by the Board, (iii) your execution of a definitive
option agreement in form and substance satisfactory to Dendrite and (iv) in all
instances subject to the terms and conditions of the Stock Plan.

3.     BENEFITS.

Dendrite shall provide you:

(a)        Vacation.  Five weeks vacation per annum in accordance with Dendrite
policy in effect from time to time.

(b)       Business Expenses.  Reimbursement for reasonable travel, entertainment
and other reasonable and necessary out-of-pocket expenses incurred by you in
connection with the performance of your duties in accordance with Dendrite
policy in effect from time to time.

(c)        Other.  Other benefits to the same extent as may be provided to other
employees generally in accordance with Dendrite policy in effect from time to
time and subject to the terms and conditions of such benefit plans.

4.     SEVERANCE.

(a)        The following severance payment only applies in the event of a Change
in Control (as defined in Exhibit A).  If your employment hereunder is
terminated within the (1) year following a Change in Control (i) by Dendrite for
any reason other than termination by Dendrite for Cause, (as defined in Exhibit
A), Disability, (as defined in Exhibit A), or upon your death or (ii) by you for
Good Reason (as defined in Exhibit A), you shall solely be entitled to (subject
to any applicable offsets) the payments and benefits in Section 4(b), and
payment of your base salary through the date of termination.

(b)       Upon the events set forth in Section 4(a) above, you shall be entitled
to receive severance payments in an aggregate amount equal to the sum of one
year base salary (calculated at the rate of base salary then being paid to you
as of the date of termination) and your annual target bonus as of the date of
termination.  The severance payments to be paid to you under this Section 4(b)
shall be referred to herein as the “Severance Payment”.  Your Severance Payment
shall be paid by Dendrite in cash in twelve consecutive equal monthly payments
commencing not later than the second payroll period following the date you sign
the separation agreement described in Section 4(c) below.  No interest shall
accrue or be payable on or with respect to any

2


--------------------------------------------------------------------------------




 

Severance Payment.  In the event of a termination of your employment described
in this Section 4(b), you shall be provided continued “COBRA” coverage pursuant
to Sections 601 et seq. of ERISA under Dendrite’s group health plan.  During the
period which you receive the Severance Payment, your cost of COBRA coverage
shall be the same as the amount paid by employees of Dendrite for the same
coverage under Dendrite’s group health plan.  Notwithstanding the foregoing, in
the event you become re-employed with another employer and become eligible to
receive health coverage from such employer, the payment of COBRA coverage by
Dendrite as described herein shall cease

(c)        The making of any Severance Payment under Section 4(b) hereunder is
conditioned upon the signing of and abiding by the terms of a separation
agreement prepared by Dendrite which includes a general release in form and
substance satisfactory to Dendrite under which you release Dendrite and its
affiliates together with their respective officers, directors, shareholders,
employees, agents and successors and assigns from any and all claims you may
have against them.  In the event you breach any provisions of Sections 1 through
6 of the General Terms and Conditions of Employment of this Agreement, in
addition to any other remedies at law or in equity, Dendrite may cease making
any Severance Payment or any payments for COBRA coverage otherwise due under
Section 4(b).  Nothing herein shall affect any of your obligations or Dendrite’s
rights under this Agreement.

Please sign where indicated below to acknowledge your agreement to the Specific
Terms and Conditions (“Special Terms”) set forth above and the General Terms and
Conditions of Employment attached hereto (“General Terms”), both of which
together shall form the terms and conditions of your employment (the
“Agreement”).

 

Sincerely,

 

 

 

 

 

 

 

 

/s/ Philip Portantino

 

 

Philip Portantino

 

 

Sr. Director, Human Resources

 

Accepted and agreed to:

 

 

 

/s/ Ronald W. Pearce

 

Ronald W. Pearce

 

 

 

Date:

May 26, 2006

 

 

3


--------------------------------------------------------------------------------




Exhibit A To Dendrite Specific Terms & Conditions Of Employment

 

(a)    “Cause” as used in this Agreement shall mean (i) any gross misconduct on
the part of you with respect to your duties under this Agreement, (ii) the
engaging by you in an indictable offense which relates to your duties under this
Agreement or which is likely to have a material adverse effect on the business
of Dendrite, (iii) the commission by you of any willful or intentional act which
injures in any material respect or could reasonably be expected to injure in any
material respect the reputation, business or business relationships of Dendrite,
including without limitation, a breach of Sections 1 through 7 of the General
Terms and Conditions of Employment, or (iv) the engaging by you through gross
negligence in conduct which injures materially or could reasonably be expected
to injure materially the business or reputation of Dendrite. 

(b)    “Disability” as used in this Agreement shall have the same meaning as
that term, or such substantially equivalent term, has in any group disability
policy carried by Dendrite.  If no such policy exists, the term “Disability”
shall mean the occurrence of any physical or mental condition which materially
interferes with the performance of your customary duties in your capacity as an
employee where such disability has been in effect for a period of six (6) months
(excluding permitted vacation time), which need not be consecutive, during any
single twelve (12) month period.

(c)    “Good Reason” as used in this Agreement shall mean, without your express
written consent, the occurrence of any of the following events concurrently with
or within one (1) year following a “Change in Control” (as defined below) which
is not corrected within ten (10) days following written notice of such event
given by you to Dendrite:

(i)                the assignment to you of any duties or responsibilities
materially and adversely inconsistent with your position (including any material
diminution of such duties or responsibilities) or (B) a material and adverse
change in your reporting responsibilities, titles or offices with Dendrite;

(ii)             any material breach by Dendrite this Agreement with respect to
the making of any compensation payments;

(iii)          any requirement of Dendrite that you be based anywhere other than
in a thirty-five (35) mile radius of the Dendrite office you are based in on the
date of the consummation of the Change in Control.

(iv)         the failure of Dendrite to continue in effect any employee benefit
plan, compensation plan, welfare benefit plan or fringe benefit plan (such plans
being referred to herein as “Welfare Plans”) in which you are participating as
of the date of this Agreement (or as such benefits and compensation may be
increased from time to time), or the taking of any action by Dendrite which
would materially and adversely affect your participation in or materially reduce
your benefits under such Welfare Plans (other than an

Initial here

 

 

4


--------------------------------------------------------------------------------




across-the-board reduction of such benefits affecting senior executives of
Dendrite) unless (i) you are permitted to participate in other plans providing
you with substantially comparable benefits (at substantially comparable cost
with respect to the Welfare Plans), (ii) any such Welfare Plan does not provide
material benefits to you (determined in relation to your compensation and
benefits package), (iii) such failure or action is taken at the direction of you
or with your consent, or (iv) such failure or action is required by law; or

(v)            the failure of Dendrite to obtain an agreement from a successor
employer to assume Dendrite’s obligations under this Agreement in the event of a
Change in Control.

You must notify Dendrite of any event constituting Good Reason within ninety
(90) days following your knowledge of its existence or such event shall not
constitute Good Reason.

(d)    “Change in Control” as used in this Agreement shall mean the occurrence
of any one of the following events:

(i)                any “person” (as such term is defined in Section 3(a)(9) of
the Securities and Exchange Act of 1934, as amended (the “Exchange Act”), and as
used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a
“beneficial owner” (as defined in rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of Dendrite representing 33 1/3% or more of the
combined voting power of Dendrite’s then outstanding securities eligible to vote
for the election of the Board (the “Dendrite Voting Securities”); provided,
however, that the event described in this subsection (i) shall not be deemed to
be a Change in Control by virtue of any of the following acquisitions:  (A) by
Dendrite or any  subsidiary, (B) by any employee benefit plan sponsored or
maintained by Dendrite or any subsidiary, (C) by any underwriter temporarily
holding securities pursuant to an offering of such securities, (D) pursuant to a
Non-Control Transaction (as defined in subsection (iii)), or (E) a transaction
(other than one described in subsection (iii) below) in which Dendrite Voting
Securities are acquired from Dendrite, if a majority of the Incumbent Board (as
defined below) approves a resolution providing expressly that the acquisition
pursuant to this clause (E) does not constitute a Change in Control under this
subsection (i);

(ii)             individuals who, on the date of this Agreement, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority thereof, provided that any person becoming a director subsequent to
such date, whose election or nomination for election was approved by a vote of
at least two-thirds of the directors comprising the Incumbent Board (either by a
specific vote or by approval of the proxy statement of Dendrite in which such
person is named as a nominee for director, without objection to such nomination)
shall be considered a member of the Incumbent Board; provided, however, that no
individual initially elected or nominated as a director of Dendrite as a result
of an actual or threatened election contest with respect to directors or any
other actual or threatened solicitation of proxies or consents by or on behalf
of any person other than the Board shall be deemed to be a member of the
Incumbent Board;

Initial here

 

 

5


--------------------------------------------------------------------------------




 

(iii)          the shareholders of Dendrite approve a merger, consolidation,
share exchange or similar form of corporate reorganization of Dendrite or any
such type of transaction involving Dendrite or any of its subsidiaries (whether
for such transaction or the issuance of securities in the transaction or
otherwise) (a “Business Combination”), unless immediately following such
Business Combination:  (A) more than 50% of the total voting power of the
publicly traded corporation resulting from such Business Combination (including,
without limitation, any corporation which directly or indirectly has beneficial
ownership of 100% of Dendrite Voting Securities or all or substantially all of
the assets of Dendrite and its subsidiaries) eligible to elect directors of such
corporation would be represented by shares that were Dendrite Voting Securities
immediately prior to such Business Combination (either by remaining outstanding
or being converted), and such voting power would be in substantially the same
proportion as the voting power of such Dendrite Voting Securities immediately
prior to the Business Combination, (B) no person (other than any publicly traded
holding company resulting from such Business Combination, any employee benefit
plan sponsored or maintained by Dendrite (or the corporation resulting from such
Business Combination), or any person which beneficially owned, immediately prior
to such Business Combination, directly or indirectly, 33-1/3% or more of
Dendrite Voting Securities (a “Dendrite 33-1/3% Stockholder”)) would become the
beneficial owner, directly or indirectly, of 33-1/3% or more of the total voting
power of the outstanding voting securities eligible to elect directors of the
corporation resulting from such Business Combination and no Dendrite 33-1/3%
Stockholder would increase its percentage of such total voting power, and (C) at
least a majority of the members of the board of directors of the corporation
resulting from such Business Combination would be members of the Incumbent Board
at the time of the Board’s approval of the execution of the initial agreement
providing for such Business Combination (a “Non-Control Transaction”); or

(iv)         the shareholders of Dendrite approve a plan of complete liquidation
or dissolution of Dendrite or the sale or disposition of all or substantially
all of the Dendrite’s assets.

Notwithstanding the foregoing, a Change in Control of Dendrite shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 33-1/3% of Dendrite Voting Securities as a result of the acquisition of
Dendrite Voting Securities by Dendrite which, by reducing the number of Dendrite
Voting Securities outstanding, increases the percentage of shares beneficially
owned by such person; provided, that if a Change in Control of Dendrite would
occur as a result of such an acquisition by Dendrite (if not for the operation
of this sentence), and after Dendrite’s acquisition such person becomes the
beneficial owner of additional Dendrite Voting Securities that increases the
percentage of outstanding Dendrite Voting Securities beneficially owned by such
person, then a Change in Control of Dendrite shall occur.

Initial here

 

 

6


--------------------------------------------------------------------------------


 

DENDRITE INTERNATIONAL, INC.
GENERAL TERMS & CONDITIONS OF EMPLOYMENT
(together with the Specific Terms and Conditions of Employment, the “Agreement”)

1.                  INFORMATION AND BUSINESS OPPORTUNITY.  During your
employment with Dendrite, you may acquire knowledge of (i) information that is
relevant to the business of Dendrite or its affiliates or (ii) knowledge of
business opportunities pertaining to the business in which Dendrite or its
affiliates are engaged.  You shall promptly disclose to Dendrite that
information or business opportunity but shall not disclose it to anyone else
without Dendrite’s written consent.

2.                  DENDRITE AND CLIENT CONFIDENTIAL INFORMATION.  As a result
of your employment with Dendrite, you will acquire information which is
proprietary and confidential to Dendrite and its affiliates.  This information
includes, but is not limited to, Dendrite’s proprietary software, technical and
commercial information, instruction and product information, the design, “look
and feel” and capabilities of Dendrite’s product, Dendrite’s proprietary
training program methodology regarding the utilization of electronic territory
management software and associated client support services, Dendrite’s
methodology for promoting its products and services to its clients, Dendrite’s
proprietary Graphic User Interface, the navigational paths through which
Dendrite’s clients input and access information stored in the proprietary
software, the particularized needs and demands of Dendrite’s clients and the
customizations Dendrite makes to its proprietary software to meet those clients’
needs, financial arrangements, salary and compensation information, competitive
status, pricing policies, knowledge of suppliers, technical capabilities,
discoveries, algorithms, concepts, software in any stage of development,
designs, drawings, specifications, techniques, models, data, technical manuals,
training guides and manuals, research and development materials, processes,
procedures, know-how and other business affairs relating to Dendrite. 
Confidential information also includes any and all technical information
involving Dendrite’s work.  In addition, Dendrite may be furnished information
and data which is proprietary and confidential to its clients, partners,
suppliers and other third parties (“Third Parties”).  You agree to use the
confidential information of Dendrite and Third Parties solely during and in
furtherance of your employment with Dendrite.  You agree to keep all such
information confidential and agree not to reveal it at any time without the
express written consent of Dendrite.  This obligation is to continue in force
after employment terminates for whatever reason.

3.                  RETURN OF PROPERTY.  Upon termination of employment for any
reason or upon the request of Dendrite, you shall fully account for and return
to Dendrite all property which you received, prepared or helped prepare in
connection with your employment including, but not limited to, all copies of any
confidential information or records, data, materials, disks, notes, notebooks,
blueprints, client lists or other papers or material in any tangible media or
computer readable form belonging to Dendrite or to any of its clients, partners
and suppliers.  You will not retain any copies, duplicates, reproductions or
excerpts thereof.

Initial here

 

 

1


--------------------------------------------------------------------------------




 

4.                  INVENTIONS.  All work performed by you and all materials,
products, deliverables, inventions, software, ideas, disclosures and
improvements, and copyrighted material made or conceived by you, solely or
jointly, in whole or in part, during your employment with Dendrite (even if
completed following the termination of your employment) that relate to any
matters pertaining to the business of Dendrite shall be the property of Dendrite
and shall be deemed to be a work made for hire.  To the extent that title to any
of the foregoing shall not, by operation of law, vest in Dendrite, all right,
title and interest therein are hereby irrevocably assigned to Dendrite.  You
agree to give Dendrite or any person or entity designated by Dendrite reasonable
assistance required to perfect its rights therein.

5.                  RESTRICTION ON FUTURE EMPLOYMENT.  You acknowledge (i) the
highly competitive nature of the business and the industry in which Dendrite
competes; (ii) that you will acquire and have access to confidential information
as described in Section 2 of the General Terms; (iii) that, as a key employee of
Dendrite, you will participate in the servicing of current clients and/or the
solicitation of prospective clients, through which, among other things, you will
obtain knowledge of the “know-how” and business practices of Dendrite, in which
matters Dendrite has a substantial proprietary interest; and (iv) that your
employment hereunder requires the performance of services which are special,
unique, extraordinary and intellectual in character, and your position with
Dendrite places you in a position of confidence and trust with the clients and
employees of Dendrite.  In the course of your employment with Dendrite, you will
develop a personal relationship with the clients of Dendrite and a knowledge of
those clients’ affairs and requirements, and that the relationship of Dendrite
with their established clientele will therefore be placed in your hands in
confidence and trust.  You consequently agree that it is reasonable and
necessary for the protection of the confidential information, goodwill and
business of Dendrite that you make the covenants contained herein and that
Dendrite would not have entered into this Agreement unless the covenants set
forth in this Section 5 were contained in this Agreement.  Accordingly, you
agree that during the period that you are employed by Dendrite and for a period
of eighteen (18) months thereafter, you shall not, as an individual, employee,
consultant, partner, shareholder, or in association with any other person,
business or enterprise, except on behalf of Dendrite, directly or indirectly,
and regardless of the reason for your ceasing to be employed by Dendrite:

(a)             perform services that compete with the business or business
conducted by Dendrite or any of its affiliates or render services to any person
or entity which competes with the business of businesses conducted by Dendrite
or any of its affiliates (or which business Dendrite can at the time of your
termination of employment establish it will likely conduct within one (1) year
following the date of your termination);

(b)             attempt in any manner to solicit or accept from any client
business of the type performed by Dendrite or to persuade any client to cease to
do business or to reduce the amount of business which any such client has
customarily done or is reasonably expected to do with Dendrite, whether or not
the relationship between Dendrite and such client was originally established in
whole or in part through your efforts;

2


--------------------------------------------------------------------------------




 

(c)             employ, attempt to employ or assist anyone else in employing any
employee or contractor of Dendrite or induce or attempt to induce any employee
or contractor of Dendrite to terminate their employment or engagement with
Dendrite; or

(d)             render to or for any client any services of the type rendered by
Dendrite (unless such services are rendered directly to a client as an employee
of such client, in which case this Section 5(d) shall not apply).

As used in this Section 5, the term “Dendrite” shall mean Dendrite and its
affiliates, and the term “client” shall mean (1) anyone who is a client of
Dendrite on the date of your termination or, if your employment shall not have
terminated, at the time of the alleged prohibited conduct (any such applicable
date being called the “Determination Date”), but only if you solicited, rendered
services for, or were otherwise involved with any such client at any time during
your employment with Dendrite; (2) anyone who was a client of Dendrite at any
time during the one (1) year period immediately preceding the Determination
Date; but only if you solicited, rendered services for, or were otherwise
involved with any such client at any time during your employment with Dendrite;
(3) any prospective client to whom Dendrite had made a new business presentation
(or similar offering of services) at any time during the one (1) year period
immediately preceding the Determination Date; but only if you actively
participated in or supervised such new business presentation (or similar
offering of services); and (4) any prospective client to whom Dendrite made a
new business presentation (or similar offering of services) at any time within
six (6) months after the date of your termination (but only if the initial
discussions between Dendrite and such prospective client relating to the
rendering of services occurred prior to the date of your termination, and only
if you actively participated in or supervised such discussions).  For purposes
of this clause, it is agreed that a general mailing or an incidental contact
shall not be deemed a “new business presentation or similar offering of
services” or a “discussion”.  In addition, if the client is part of a group of
companies which conducts business through more than one entity, division or
operating unit, whether or not separately incorporated (a “Client Group”), the
term “client” as used herein shall also include each entity, division and
operating unit of the Client Group where the same management group of the Client
Group has the decision making authority or significant influence with respect to
contracting for services of the type rendered by Dendrite.

For an eighteen (18) month period after the termination of your employment for
any reason whatsoever, you agree to promptly notify Dendrite in writing the
identity of all subsequent employers.  You agree to provide such information as
Dendrite may from time to time request to determine your compliance with the
terms of this Agreement.

6.                   NON-DISPARAGEMENT.  You agree that you will not at any time
make any statement, observation or opinion, or communicate any information
(whether oral or written) that is likely to come to the attention of any client
or employee of Dendrite or any member of the media, which statement is
derogatory of or casts in a negative light Dendrite or its officers, directors
and employees or otherwise engage in any activity which is inimical to the
interests of the Company.

3


--------------------------------------------------------------------------------




 

7.                   OUTSIDE CONTRACTING.  You shall not enter into any
agreements to provide services to any company, person or organization outside of
your employment by Dendrite (an “Outside Agreement”) without the prior written
express consent from Dendrite.  You must notify Dendrite of your intent to enter
into an Outside Agreement specifying therein the other party to such Outside
Agreement and the type of  services to be provided by you.  Dendrite shall not
unreasonably withhold permission to you to enter into Outside Agreements unless
such Outside Agreements (i) are with competitors or potential competitors of
Dendrite, or (ii) as determined in Dendrite’s sole discretion, shall
substantially hamper or prohibit you from satisfactorily carrying out all duties
assigned to you by Dendrite.

8.                   REMEDIES.  The parties agree that in the event you breach
or threaten to breach this Agreement, money damages may be an inadequate remedy
for Dendrite and that Dendrite will not have an adequate remedy at law.  It is
understood, therefore, that in the event of a breach or threatened breach of
this Agreement by you, Dendrite shall have the right to obtain from a court of
competent jurisdiction restraints or injunctions prohibiting you from breaching
or threatening to breach this Agreement.  In that event, the parties agree that
Dendrite will not be required to post bond or other security.  It is also agreed
that any restraints or injunctions issued against you shall be in addition to
any other remedies which Dendrite may have available to it.

9.                   ARBITRATION

            (a)  If any dispute arises between you and Dendrite that the parties
cannot resolve themselves, including any dispute over the application, validity,
construction, or interpretation of this Agreement, arbitration in accordance
with the then-applicable employment law rules of the American Arbitration
Association shall provide the exclusive remedy for resolving any such dispute,
regardless of its nature; provided, however, that Dendrite may enforce your
obligation to provide services under this Agreement and your obligations under
Sections 1 through 7 hereof by an action for injunctive relief and damages in a
court of competent jurisdiction at any time prior or subsequent to the
commencement of an arbitration proceeding as herein provided.  This Section 9
shall apply to any and all claims arising out of your employment and its
termination, under state and federal statutes, local ordinances, and the common
law including, without limitation Title VII of the Civil Rights Act of 1964, as
amended, the Civil Rights Act of 1991, the Equal Pay Act, the Employee
Retirement Income Security Act, as amended, the Age Discrimination in Employment
Act of 1967, the Americans with Disabilities Act of 1990, the Family and Medical
Leave Act of 1993, the Fair Labor Standards Act, the New Jersey Family Leave
Act, the New Jersey Conscientious Employee Protection Act, the New Jersey Civil
Rights Act and the New Jersey Law Against Discrimination.

             (b)  You have read and understand this Section 9 which discusses
arbitration.  You understand that by signing this Agreement, you agree to submit
any claims arising out of, relating to, or in connection with this Agreement, or
the interpretation, validity, construction, performance, breach or termination
thereof, or your employment or the termination thereof, to binding arbitration,
and that this arbitration provision constitutes a waiver of your right to a jury
trial and relates to the resolution of all disputes

4


--------------------------------------------------------------------------------




 

relating to all aspects of the employer/employee relationship.  You further
understand that other options such as federal and state administrative remedies
and judicial remedies exist and know that by signing this Agreement those
remedies are forever precluded and that regardless of the nature of your
complaint, you know that it can only be resolved by arbitration.

             (c)  Unless the parties agree otherwise, any arbitration shall be
administered by and take place in the offices of the American Arbitration
Association in Somerset, New Jersey.  If that office is not available, the
arbitration then the arbitrator shall determine the location of the arbitration
within New Jersey.

10.                SEVERABILITY.  If any provision of this Agreement shall be
declared invalid or illegal for any reason whatsoever, then notwithstanding such
invalidity or illegality, the remaining terms and provisions of this Agreement
shall remain in full force and effect in the same manner as if the invalid or
illegal provision had not been contained herein.  Moreover, if any one or more
of the provisions contained in this Agreement is held to be excessively broad as
to duration, scope, activity or subject, such provisions will be construed by
limiting and reducing them so as to be enforceable to the maximum extent
compatible with applicable law.

11.                NOTICES.  In the event any notice is required to be given
under the terms of this Agreement, it shall be delivered in the English
language, in writing, as follows:

If to you:

 

To the address set forth on the first page of this Agreement

 

 

 

 

 

 

If to Dendrite:

 

Attn: General Counsel

 

 

Dendrite International, Inc.

 

 

1405 Route 206 South

 

 

Bedminster, NJ 07921

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of changes of address shall
be effective only upon receipt.

12.                PRIOR EMPLOYMENT.  You represent and warrant that you have
not taken or otherwise misappropriated and do not have in your possession or
control any confidential and proprietary information belonging to any of your
prior employers or connected with or derived from your service to prior
employers.  You represent and warrant that you have returned to all prior
employers any and all such confidential and proprietary information.  You
further acknowledge, represent and warrant that Dendrite has informed you that
you are not to use or cause the use of such confidential or proprietary
information in any manner whatsoever in connection with your employment by
Dendrite.  You agree, represent and warrant that you will not use such
information.  You shall indemnify and hold harmless Dendrite from any and all
claims arising from any breach of the representations and warranties in this
Section.

13.                MISCELLANEOUS.

5


--------------------------------------------------------------------------------




 

(a)  This Agreement shall be governed by and construed in accordance with the
laws of New Jersey, without regard to the conflicts of laws.  Competent courts
of jurisdiction in New Jersey shall have exclusive jurisdiction to entertain any
legal or equitable action with respect to Sections 1 through 8 of the General
Terms except that Dendrite may institute any such suit against you in any
jurisdiction in which you may be at the time.  In the event suit is instituted
in New Jersey, it is agreed that service of summons or other appropriate legal
process may be effected upon any party by delivering it to the last known
address.

(b)  Your rights or obligations under the terms of this Agreement or of any
other agreement with Dendrite may not be assigned.  Any attempted assignment
will be void as to Dendrite.  Dendrite may, however, assign its rights to any
affiliated or successor entity.

(c)  This Agreement sets forth the entire agreement between the parties hereto
and fully supersedes any and all prior negotiations, discussions, agreements or
understandings between the parties hereto pertaining to the subject matter
hereof.  No representations, oral or otherwise, with respect to the subject
matter of this Agreement have been made by either party.  This Agreement may not
be modified or waived except by a writing signed by both parties.  No waiver by
either party of any breach by the other shall be considered a waiver of any
subsequent breach of the Agreement.

(d)  This Agreement shall be binding upon and inure to the benefit of your heirs
and personal representatives and to the successors and assigns of Dendrite.

 

6


--------------------------------------------------------------------------------